Citation Nr: 0501270	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had service during World War II.  The service 
department has certified that he had beleaguered status from 
January to May 1942, was with unit in May 1942, was in no 
casualty status from May to October 1942, was missing from 
October 1942 to March 1945, had recognized guerrilla service 
from October 1942 to July 1945, and had regular Philippine 
Army service from July 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the RO in January 1996.  The appellant did not 
appeal that decision within one year of the notice letter.  

2.  Service connection for the cause of the veteran's death 
was denied by the RO in April 2001.  The appellant did not 
appeal that decision within one year of the notice letter.  

3.  Since the April 2001 determination, the evidence added to 
the record is cumulative.




CONCLUSIONS OF LAW

1.  The April 2001 RO decision denying service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302, 20.1103 
(2003).

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [now 
codified at 38 U.S.C.A.  § 5100 et seq. (West 2002)].  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded), withdrawn 
sub nom. Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and to inform the claimant of which information and 
evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2004).  The record shows that VA has met 
its duties.  The claimant was notified of evidence and 
information needed to substantiate and complete her claim and 
who had what duties in the November 2003 VCAA letter to her.

The November 2003 VCAA letter advised her what evidence had 
been received.  It indicated that VA is responsible for 
getting relevant records from any Federal agency.  It stated 
that this may include medical records from the military, VA 
hospitals, private facilities where VA authorized treatment, 
or from the Social Security Administration.  It advised her 
that on her behalf, VA would make reasonable efforts to get 
relevant records not held by a Federal agency.  It stated 
that this may include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letter advised her that she must give VA enough 
information about her records so that VA could request them 
from the person or agency that has them.  She was told that 
it is her responsibility to make sure VA receives all records 
that are not in the possession of a Federal department or 
agency.  She was told that to support her claim, the evidence 
must show that the veteran died on active duty or that he 
died from a service-related disease or injury.  She was told 
to send VA what it needs.

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2004).  Service records, Veterans Memorial Medical Center 
(VMMC) medical records, Medicare Community Hospital medical 
records, Veterans Memorial Hospital (VMH) medical records, 
and the veteran's death certificate have been obtained.  
Reasonable attempts were made to obtain identified relevant 
evidence.

VA's development and adjudication of the appellant's claim 
were consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

In this case, the VCAA letter was issued in November 2003 and 
there were supplemental statements of the case in February 
and April 2004.  Therefore, there was process following the 
VCAA letter.

Factual background

The veteran's March 1995 death certificate indicates that he 
died from chronic obstructive pulmonary disease secondary to 
chronic bronchitis due to pulmonary emphysema.  Underlying 
causes were left ventricle hypertrophy and left atrial 
enlargement.  Other significant conditions causing or 
contributing to death were pulmonary tuberculosis, anemia, 
and gouty arthritis.

During the veteran's lifetime, service connection was not in 
effect for any disease or injury.

In a March 1946 Affidavit for Philippine Army Personnel, in a 
portion of the form where the veteran was requested to report 
a chronological record of wounds and illnesses incurred from 
December 1941 to return of military control, and where he was 
requested to show all wounds and illness incurred, he 
indicated that there were none.

An August to September 1991 VMH hospital summary contains 
diagnoses of minimal inactive pulmonary tuberculosis, a 
urinary tract infection, pneumonia, malnutrition; 
osteoarthritis, hyperuricemia, and pulmonary emphysema, 
bronchiectasis.

A January 1995 VMMC certificate indicates that the veteran 
was admitted in January 1995 with diagnoses of pulmonary 
tuberculosis; chronic obstructive pulmonary disease secondary 
to bronchitis; pulmonary emphysema with secondary bacterial 
infection; and arteriosclerotic cardiovascular disease, left 
ventricular hypertrophy, and left atrial enlargement.

A September 1995 Medicare Community Hospital medical record 
shows a diagnosis of far advanced pulmonary tuberculosis for 
which the veteran had been admitted in September 1993.

A duplicate of the veteran's death certificate was received 
in February 2001.  

A September 1949 Commonwealth of the Philippines Philippine 
Army discharge certificate was received in February 2001.  It 
indicates that the veteran had had no wounds received in 
service and that he had had appendicitis operated.  

In February 2001, the veteran's daughter indicated that the 
veteran had been a 6x6 driver and armor mechanic renovator in 
Mindanao since America was born in the Philippines.  She 
stated that during the war, he had suffered operated 
appendicitis.

In conjunction with the application to reopen, evidence has 
been received.  

This evidence includes a duplicate of the March 1946 
Affidavit for Philippine Army Personnel; and of the September 
1949 Commonwealth of the Philippines Philippine Army 
discharge certificate; and of the August to September 1991 
and January to February 1995 VMH hospital summaries.

Additionally, in an April 2002 letter from the veteran's 
daughter, service dates and causes of the veteran's death 
were reported.

Pertinent law and regulations

An appeal consists of a timely filed notice of disagreement 
and, after a Statement of the Case has been issued, a timely 
and properly completed VA Form 9 or correspondence containing 
the necessary information. 38 C.F.R. § 20.202.  When a notice 
of disagreement is not filed within one year, a decision 
becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Pulmonary tuberculosis (PTB) may be presumed to have been 
incurred in service if manifest to a degree of 10 percent 
within three years of discharge from a period of service.  
Heart disease or arthritis may be presumed to have been 
incurred in service if manifest to a degree of 10 percent 
within one year of discharge from a period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Analysis

The veteran, who served during World War II, died in March 
1995.  The appellant has filed a claim for service connection 
for the cause of the veteran's death.  In January 1996, the 
issue was addressed and denied by the RO.  Later that month, 
the appellant was informed of the decision and of the right 
to appeal.  The appellant did not enter a notice of 
disagreement and that decision became final.  The issue was 
again denied in April 2001.  That decision was not appealed 
and became final.  Since those determinations, the appellant 
has sought to reopen her claim.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Effective August 29, 2001, 38 C.F.R. § 3.156 was amended to 
read as follows: 
§ 3.156 -- New and material evidence. 

(a) A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

In January 1996, the RO denied service connection for the 
cause of the veteran's death.  The RO noted death certificate 
findings and that the veteran's service records were negative 
for complaints, findings, or treatment for the death causing 
conditions.  It noted that he did not claim any injury or 
illness incurred in service in his March 1946 affidavit, and 
that diagnoses by approved methods of pulmonary tuberculosis, 
heart condition, and arthritis at a compensable degree within 
the applicable post-service presumptive periods were not 
evident.  In essence, at the time of the prior decision, 
there was evidence of post service disability and death, but 
no evidence of the fatal disease process in service or 
linking the cause of death to service.  At the time of the 
last decision, the evidence included service documents, the 
death certificate, evidence of service and remote, post-
service treatment records.  

Since the last determination, the appellant submitted 
duplicates of the March 1946 Affidavit, of the September 1949 
Philippine Army discharge certificate, and of the August to 
September 1991 and January to February 1995 VMH hospital 
summaries.  These documents are not new because they were 
previously submitted.  38 C.F.R. § 3.156.  Service dates and 
causes of the veteran's death reported in the appellant's 
April 2002 letter had previously been established and the 
April 2002 letter is cumulative.  

At the time of the prior decisions, there was no competent 
evidence of the fatal disease processes during service or 
within years of separation.  Furthermore, there was no 
competent evidence linking the fatal disease processes to 
service.  Since the last determination, the evidence confirms 
his post-service treatment, the cause of death and dates of 
service, facts previously established.  Such evidence is 
cumulative.  Regardless, there remains no competent evidence 
linking the cause of the veteran's death to service.  Rather, 
the added evidence merely relates to previously established 
facts.  In sum, the submitted evidence is not new and 
material and the claim may not be reopened.  
38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


